      Case 2:18-cv-01717-DWL Document 70 Filed 06/11/19 Page 1 of 18



 1   Philip B. Whitaker (011765)
     STEGALL KATZ & WHITAKER, P.C.
 2   531 East Thomas Road, Suite 102
     Phoenix, Arizona 85012
 3   Telephone: (602) 241-9221
     Facsimile: (602) 285-1486
 4   E-mail: pwhitaker@skw-law.com
 5   Attorneys for Defendants New 4125 LLC, dba Scores Phoenix; 4125 LLC; and
        Cheetah Operations, LLC
 6
                          IN THE UNITED STATES DISTRICT COURT
 7
                               FOR THE DISTRICT OF ARIZONA
 8

 9    Kwen Brennan and Shayla Maynard,
      individually and on behalf of all others
10    similarly situated,                            No. 2:18-cv-01717-PHX-DWL
11
      Plaintiff,
12                                                   Defendants New 4125, LLC, dba
      vs.                                            Scores Phoenix; 4125, LLC, and
13                                                   Cheetah Operations, LLC’s
14    New 4125 LLC, dba Scores Phoenix;              Answer to Second Amended Collective
      4125, LLC; Cheetah Operations, LLC,            and Class Action Complaint
15    and Michael Taraska,
16
      Defendants.
17
            Defendants New 4125 LLC, dba Scores Phoenix; 4125, LLC; and Cheetah
18

19   Operations, LLC, by and through their undersigned counsel, hereby answer Plaintiffs’

20   Second Amended Collective and Class Action Complaint (“Plaintiffs’ Complaint”) as
21
     follows:
22
     I.     SUMMARY.
23

24
            1.      Answering paragraph 1 to Plaintiffs’ Complaint, Defendants New 4125 LLC,

25   dba Scores Phoenix; 4125, LLC; and Cheetah Operations, LLC (the “Defendants”) deny the
26   allegations contained therein.
27
                                                 1
                                                                        Case 2:18-cv-01717-DWL Document 70 Filed 06/11/19 Page 2 of 18



                                                                              2.     Answering paragraph 2 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   1

                                                                   2   allegations contained therein because they state a legal conclusion.

                                                                   3          3.     Answering paragraph 2 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   4
                                                                       allegations contained therein because they state a legal conclusion.
                                                                   5
                                                                       II.    SUBJECT MATTER JURISDICTION AND VENUE.
                                                                   6

                                                                   7          4.     Answering paragraph 2 to Plaintiffs’ Complaint, the Defendants admit the

                                                                   8   allegations contained therein.
                                                                   9
                                                                              5.     Answering paragraph 5 to Plaintiffs’ Complaint, the Defendants admit the
                                                                  10
                                                                       allegations contained therein.
STEGALL KATZ & WHITAKER, P.C.




                                                                  11
                                531 EAST THOMAS ROAD, SUITE 102

                                    TELEPHONE NO 602-241-9221




                                                                  12          6.     Answering paragraph 6 to Plaintiffs’ Complaint, the Defendants admit the
                                     PHOENIXARIZONA 85012

                                      FACSIMILE 602-285-1486




                                                                  13   allegations contained therein.
                                                                  14
                                                                              7.     The Defendants note there is no paragraph 7 contained in Plaintiffs’
                                                                  15
                                                                       Complaint. The Defendants are therefore unable to respond to paragraph 7 of Plaintiffs’
                                                                  16

                                                                  17   Complaint.

                                                                  18   III.   PARTIES AND PERSONAL JURISDICTION.
                                                                  19
                                                                              8.     Answering paragraph 8 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  20
                                                                       allegations contained therein.
                                                                  21

                                                                  22          9.     Answering paragraph 9 to Plaintiffs’ Complaint, the Defendants deny the

                                                                  23   allegations contained therein based on a lack of information and belief.
                                                                  24
                                                                              10.    Answering paragraph 10 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  25
                                                                       allegations contained therein.
                                                                  26

                                                                  27
                                                                                                                     2
                                                                        Case 2:18-cv-01717-DWL Document 70 Filed 06/11/19 Page 3 of 18



                                                                              11.    Answering paragraph 2 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   1

                                                                   2   allegations contained therein.

                                                                   3          12.    Answering paragraph 12 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   4
                                                                       allegations contained therein because they state a legal conclusion.
                                                                   5
                                                                              13.    Answering paragraph 13 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   6

                                                                   7   allegations contained therein because they state a legal conclusion.

                                                                   8          14.    Answering paragraph 14 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   9
                                                                       allegations contained therein because they state a legal conclusion.
                                                                  10
                                                                              15.    Answering paragraph 15 to Plaintiffs’ Complaint, the Defendants deny the
STEGALL KATZ & WHITAKER, P.C.




                                                                  11
                                531 EAST THOMAS ROAD, SUITE 102

                                    TELEPHONE NO 602-241-9221




                                                                  12   allegations contained therein because they state a legal conclusion.
                                     PHOENIXARIZONA 85012

                                      FACSIMILE 602-285-1486




                                                                  13          16.    Answering paragraph 16 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  14
                                                                       allegations contained therein because they state a legal conclusion.
                                                                  15
                                                                              17.    Answering paragraph 17 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  16

                                                                  17   allegations contained therein because they state a legal conclusion.

                                                                  18          18.    Answering paragraph 18 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  19
                                                                       allegations contained therein because they state a legal conclusion.
                                                                  20
                                                                       IV.    FLSA COVERAGE.
                                                                  21

                                                                  22          19.    Answering paragraph 19 to Plaintiffs’ Complaint, the Defendants deny the

                                                                  23   allegations contained therein because they state a legal conclusion.
                                                                  24
                                                                              20.    Answering paragraph 20 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  25
                                                                       allegations contained therein because they state a legal conclusion.
                                                                  26

                                                                  27
                                                                                                                     3
                                                                        Case 2:18-cv-01717-DWL Document 70 Filed 06/11/19 Page 4 of 18



                                                                       21.    Answering paragraph 21 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   1

                                                                   2   allegations contained therein because they state a legal conclusion.

                                                                   3          22.    Answering paragraph 22 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   4
                                                                       allegations contained therein because they state a legal conclusion.
                                                                   5
                                                                              23.    Answering paragraph 23 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   6

                                                                   7   allegations contained therein because they state a legal conclusion.

                                                                   8          24.    Answering paragraph 24 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   9
                                                                       allegations contained therein because they state a legal conclusion.
                                                                  10
                                                                              25.    Answering paragraph 25 to Plaintiffs’ Complaint, the Defendants deny the
STEGALL KATZ & WHITAKER, P.C.




                                                                  11
                                531 EAST THOMAS ROAD, SUITE 102

                                    TELEPHONE NO 602-241-9221




                                                                  12   allegations contained therein because they state a legal conclusion.
                                     PHOENIXARIZONA 85012

                                      FACSIMILE 602-285-1486




                                                                  13          26.    Answering paragraph 26 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  14
                                                                       allegations contained therein because they state a legal conclusion.
                                                                  15
                                                                              27.    Answering paragraph 27 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  16

                                                                  17   allegations contained therein because they state a legal conclusion.

                                                                  18          28.    Answering paragraph 28 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  19
                                                                       allegations contained therein because they state a legal conclusion.
                                                                  20
                                                                              29.    Answering paragraph 29 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  21

                                                                  22   allegations contained therein because they state a legal conclusion.

                                                                  23          30.    Answering paragraph 30 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  24
                                                                       allegations contained therein because they state a legal conclusion.
                                                                  25

                                                                  26

                                                                  27
                                                                                                                     4
                                                                        Case 2:18-cv-01717-DWL Document 70 Filed 06/11/19 Page 5 of 18



                                                                              31.    Answering paragraph 31 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   1

                                                                   2   allegations contained therein because they state a legal conclusion.

                                                                   3          32.    Answering paragraph 32 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   4
                                                                       allegations contained therein because they state a legal conclusion.
                                                                   5
                                                                              33.    Answering paragraph 33 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   6

                                                                   7   allegations contained therein because they state a legal conclusion.

                                                                   8          34.    Answering paragraph 34 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   9
                                                                       allegations contained therein because they state a legal conclusion.
                                                                  10
                                                                              35.    Answering paragraph 35 to Plaintiffs’ Complaint, the Defendants deny the
STEGALL KATZ & WHITAKER, P.C.




                                                                  11
                                531 EAST THOMAS ROAD, SUITE 102

                                    TELEPHONE NO 602-241-9221




                                                                  12   allegations contained therein because they state a legal conclusion.
                                     PHOENIXARIZONA 85012

                                      FACSIMILE 602-285-1486




                                                                  13          36.    Answering paragraph 36 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  14
                                                                       allegations contained therein because they state a legal conclusion.
                                                                  15
                                                                              37.    Answering paragraph 37 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  16

                                                                  17   allegations contained therein because they state a legal conclusion.

                                                                  18          38.    Answering paragraph 38 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  19
                                                                       allegations contained therein because they state a legal conclusion.
                                                                  20
                                                                       V.     FACTS.
                                                                  21

                                                                  22          39.    Answering paragraph 39 to Plaintiffs’ Complaint, the Defendants deny the

                                                                  23   allegations contained therein.
                                                                  24
                                                                              40.    Answering paragraph 40 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  25
                                                                       allegations contained therein.
                                                                  26

                                                                  27
                                                                                                                     5
                                                                        Case 2:18-cv-01717-DWL Document 70 Filed 06/11/19 Page 6 of 18



                                                                              41.    Answering paragraph 41 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   1

                                                                   2   allegations contained therein.

                                                                   3          42.    Answering paragraph 42 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   4
                                                                       allegations contained therein.
                                                                   5
                                                                              43.    Answering paragraph 43 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   6

                                                                   7   allegations contained therein.

                                                                   8          44.    Answering paragraph 44 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   9
                                                                       allegations contained therein.
                                                                  10
                                                                              45.    Answering paragraph 45 to Plaintiffs’ Complaint, the Defendants deny the
STEGALL KATZ & WHITAKER, P.C.




                                                                  11
                                531 EAST THOMAS ROAD, SUITE 102

                                    TELEPHONE NO 602-241-9221




                                                                  12   allegations contained therein.
                                     PHOENIXARIZONA 85012

                                      FACSIMILE 602-285-1486




                                                                  13          46.    Answering paragraph 46 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  14
                                                                       allegations contained therein.
                                                                  15
                                                                              47.    Answering paragraph 47 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  16

                                                                  17   allegations contained therein.

                                                                  18          48.    Answering paragraph 48 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  19
                                                                       allegations contained therein.
                                                                  20
                                                                              49.    Answering paragraph 49 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  21

                                                                  22   allegations contained therein.

                                                                  23          50.    Answering paragraph 50 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  24
                                                                       allegations contained therein.
                                                                  25

                                                                  26

                                                                  27
                                                                                                                   6
                                                                        Case 2:18-cv-01717-DWL Document 70 Filed 06/11/19 Page 7 of 18



                                                                              51.    Answering paragraph 51 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   1

                                                                   2   allegations contained therein.

                                                                   3          52.    Answering paragraph 52 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   4
                                                                       allegations contained therein.
                                                                   5
                                                                              53.    Answering paragraph 53 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   6

                                                                   7   allegations contained therein.

                                                                   8          54.    Answering paragraph 54 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   9
                                                                       allegations contained therein.
                                                                  10
                                                                              55.    Answering paragraph 55 to Plaintiffs’ Complaint, the Defendants admit the
STEGALL KATZ & WHITAKER, P.C.




                                                                  11
                                531 EAST THOMAS ROAD, SUITE 102

                                    TELEPHONE NO 602-241-9221




                                                                  12   allegations contained therein.
                                     PHOENIXARIZONA 85012

                                      FACSIMILE 602-285-1486




                                                                  13          56.    Answering paragraph 56 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  14
                                                                       allegations contained therein.
                                                                  15
                                                                              57.    Answering paragraph 57 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  16

                                                                  17   allegations contained therein.

                                                                  18          58.    Answering paragraph 58 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  19
                                                                       allegations contained therein.
                                                                  20
                                                                              59.    Answering paragraph 59 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  21

                                                                  22   allegations contained therein because they state a legal conclusion.

                                                                  23          60.    Answering paragraph 60 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  24
                                                                       allegations contained therein because they state a legal conclusion.
                                                                  25

                                                                  26

                                                                  27
                                                                                                                     7
                                                                        Case 2:18-cv-01717-DWL Document 70 Filed 06/11/19 Page 8 of 18



                                                                              61.    Answering paragraph 61 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   1

                                                                   2   allegations contained therein because they state a legal conclusion.

                                                                   3          62.    Answering paragraph 62 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   4
                                                                       allegations contained therein because they state a legal conclusion.
                                                                   5
                                                                              63.    Answering paragraph 63 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   6

                                                                   7   allegations contained therein because they state a legal conclusion.

                                                                   8          64.    Answering paragraph 64 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   9
                                                                       allegations contained therein because they state a legal conclusion.
                                                                  10
                                                                              65.    Answering paragraph 65 to Plaintiffs’ Complaint, the Defendants deny the
STEGALL KATZ & WHITAKER, P.C.




                                                                  11
                                531 EAST THOMAS ROAD, SUITE 102

                                    TELEPHONE NO 602-241-9221




                                                                  12   allegations contained therein because they state a legal conclusion.
                                     PHOENIXARIZONA 85012

                                      FACSIMILE 602-285-1486




                                                                  13          66.    Answering paragraph 66 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  14
                                                                       allegations contained therein because they state a legal conclusion.
                                                                  15
                                                                              67.    Answering paragraph 67 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  16

                                                                  17   allegations contained therein because they state a legal conclusion.

                                                                  18          68.    Answering paragraph 68 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  19
                                                                       allegations contained therein because they state a legal conclusion.
                                                                  20
                                                                              69.    Answering paragraph 69 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  21

                                                                  22   allegations contained therein because they state a legal conclusion.

                                                                  23          70.    Answering paragraph 70 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  24
                                                                       allegations contained therein because they state a legal conclusion.
                                                                  25

                                                                  26

                                                                  27
                                                                                                                     8
                                                                        Case 2:18-cv-01717-DWL Document 70 Filed 06/11/19 Page 9 of 18



                                                                              71.    Answering paragraph 71 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   1

                                                                   2   allegations contained therein because they state a legal conclusion.

                                                                   3          72.    Answering paragraph 72 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   4
                                                                       allegations contained therein because they state a legal conclusion.
                                                                   5
                                                                              73.    Answering paragraph 73 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   6

                                                                   7   allegations contained therein because they state a legal conclusion.

                                                                   8          74.    Answering paragraph 74 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   9
                                                                       allegations contained therein because they state a legal conclusion.
                                                                  10
                                                                              75.    Answering paragraph 75 to Plaintiffs’ Complaint, the Defendants deny the
STEGALL KATZ & WHITAKER, P.C.




                                                                  11
                                531 EAST THOMAS ROAD, SUITE 102

                                    TELEPHONE NO 602-241-9221




                                                                  12   allegations contained therein because they state a legal conclusion.
                                     PHOENIXARIZONA 85012

                                      FACSIMILE 602-285-1486




                                                                  13          76.    Answering paragraph 76 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  14
                                                                       allegations contained therein because they state a legal conclusion.
                                                                  15
                                                                              77.    Answering paragraph 77 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  16

                                                                  17   allegations contained therein because they state a legal conclusion.

                                                                  18          78.    Answering paragraph 78 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  19
                                                                       allegations contained therein because they state a legal conclusion.
                                                                  20
                                                                       VI.    EQUITABLE TOLLING.
                                                                  21

                                                                  22          79.    Answering paragraph 79 to Plaintiffs’ Complaint, the Defendants deny the

                                                                  23   allegations contained therein because they state a legal conclusion.
                                                                  24
                                                                              80.    Answering paragraph 80 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  25
                                                                       allegations contained therein because they state a legal conclusion.
                                                                  26

                                                                  27
                                                                                                                     9
                                                                       Case 2:18-cv-01717-DWL Document 70 Filed 06/11/19 Page 10 of 18



                                                                              81.    Answering paragraph 81 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   1

                                                                   2   allegations contained therein because they state a legal conclusion.

                                                                   3   VII.   CAUSES OF ACTION.
                                                                   4
                                                                                                        COUNT I
                                                                   5                  VIOLATION OF THE FAIR LABOR STANDARDS ACT
                                                                                              FAILURE TO PAY OVERTIME
                                                                   6
                                                                                                 (COLLECTIVE ACTION)
                                                                   7
                                                                              82.    The Defendants incorporate their answers to all allegations contained in
                                                                   8
                                                                   9
                                                                       paragraphs 1 through 81 above as though set forth in full herein.

                                                                  10          83.    Answering paragraph 83 to Plaintiffs’ Complaint, the Defendants deny the
STEGALL KATZ & WHITAKER, P.C.




                                                                  11   allegations contained therein because they state a legal conclusion.
                                531 EAST THOMAS ROAD, SUITE 102

                                    TELEPHONE NO 602-241-9221




                                                                  12
                                     PHOENIXARIZONA 85012

                                      FACSIMILE 602-285-1486




                                                                              84.    Answering paragraph 84 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  13

                                                                  14
                                                                       allegations contained therein because they state a legal conclusion.

                                                                  15                                   COUNT II
                                                                                      VIOLATION OF THE FAIR LABOR STANDARDS ACT
                                                                  16                      FAILURE TO PAY THE MINIMUM WAGE
                                                                  17                             (COLLECTIVE ACTION)

                                                                  18          85.    The Defendants incorporate their answers to all allegations contained in
                                                                  19
                                                                       paragraphs 1 through 84 above as though set forth in full herein.
                                                                  20
                                                                              86.    Answering paragraph 86 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  21

                                                                  22   allegations contained therein because they state a legal conclusion.

                                                                  23          87.    Answering paragraph 87 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  24
                                                                       allegations contained therein because they state a legal conclusion.
                                                                  25

                                                                  26

                                                                  27
                                                                                                                     10
                                                                       Case 2:18-cv-01717-DWL Document 70 Filed 06/11/19 Page 11 of 18



                                                                                                        COUNT III
                                                                   1
                                                                                        VIOLATION OF ARIZONA MINIMUM WAGE ACT
                                                                   2                         FAILURE TO PAY MINIMUM WAGE
                                                                                                     (CLASS ACTION)
                                                                   3

                                                                   4          88.    The Defendants incorporate their answers to all allegations contained in

                                                                   5   paragraphs 1 through 87 above as though set forth in full herein.
                                                                   6
                                                                              89.    Answering paragraph 89 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   7
                                                                       allegations contained therein because they state a legal conclusion.
                                                                   8
                                                                   9                                   COUNT III [SIC]
                                                                                              VIOLATION OF ARIZONA WAGE LAW
                                                                  10                             FAILURE TO PAY WAGES DUE
                                                                                                      (CLASS ACTION)
STEGALL KATZ & WHITAKER, P.C.




                                                                  11
                                531 EAST THOMAS ROAD, SUITE 102

                                    TELEPHONE NO 602-241-9221




                                                                  12          90.    The Defendants incorporate their answers to all allegations contained in
                                     PHOENIXARIZONA 85012

                                      FACSIMILE 602-285-1486




                                                                  13   paragraphs 1 through 89 above as though set forth in full herein.
                                                                  14
                                                                              91.    Answering paragraph 91 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  15
                                                                       allegations contained therein because they state a legal conclusion.
                                                                  16

                                                                  17   VIII. COLLECTIVE ACTION ALLEGATIONS

                                                                  18          A.     FLSA Class Members
                                                                  19
                                                                              92.    Answering paragraph 92 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  20
                                                                       allegations contained therein.
                                                                  21

                                                                  22          93.    Answering paragraph 93 to Plaintiffs’ Complaint, the Defendants deny the

                                                                  23   allegations contained therein.
                                                                  24
                                                                              94.    Answering paragraph 94 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  25
                                                                       allegations contained therein.
                                                                  26

                                                                  27
                                                                                                                     11
                                                                       Case 2:18-cv-01717-DWL Document 70 Filed 06/11/19 Page 12 of 18



                                                                              95.    Answering paragraph 95 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   1

                                                                   2   allegations contained therein.

                                                                   3          96.    Answering paragraph 96 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   4
                                                                       allegations contained therein.
                                                                   5
                                                                              97.    Answering paragraph 97 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   6

                                                                   7   allegations contained therein.

                                                                   8          98.    Answering paragraph 98 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   9
                                                                       allegations contained therein.
                                                                  10
                                                                              99.    Answering paragraph 99 to Plaintiffs’ Complaint, the Defendants deny the
STEGALL KATZ & WHITAKER, P.C.




                                                                  11
                                531 EAST THOMAS ROAD, SUITE 102

                                    TELEPHONE NO 602-241-9221




                                                                  12   allegations contained therein.
                                     PHOENIXARIZONA 85012

                                      FACSIMILE 602-285-1486




                                                                  13          100.   Answering paragraph 100 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  14
                                                                       allegations contained therein.
                                                                  15
                                                                              101.   Answering paragraph 101 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  16

                                                                  17   allegations contained therein.

                                                                  18          102.   Answering paragraph 102 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  19
                                                                       allegations contained therein.
                                                                  20
                                                                              103.   Answering paragraph 103 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  21

                                                                  22   allegations contained therein.

                                                                  23          104.   Answering paragraph 104 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  24
                                                                       allegations contained therein.
                                                                  25

                                                                  26

                                                                  27
                                                                                                                   12
                                                                       Case 2:18-cv-01717-DWL Document 70 Filed 06/11/19 Page 13 of 18



                                                                              105.   Answering paragraph 105 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   1

                                                                   2   allegations contained therein.

                                                                   3          106.   Answering paragraph 106 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   4
                                                                       allegations contained therein.
                                                                   5
                                                                              B.     Arizona Class Action
                                                                   6

                                                                   7          107.   The Defendants incorporate their answers to all allegations contained in

                                                                   8   paragraphs 1 through 106 above as though set forth in full herein.
                                                                   9
                                                                              108.   Answering paragraph 108 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  10
                                                                       allegations contained therein because they state a legal conclusion.
STEGALL KATZ & WHITAKER, P.C.




                                                                  11
                                531 EAST THOMAS ROAD, SUITE 102

                                    TELEPHONE NO 602-241-9221




                                                                  12          109.   Answering paragraph 109 to Plaintiffs’ Complaint, the Defendants deny the
                                     PHOENIXARIZONA 85012

                                      FACSIMILE 602-285-1486




                                                                  13   allegations contained therein.
                                                                  14
                                                                              110.   Answering paragraph 110 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  15
                                                                       allegations contained therein.
                                                                  16

                                                                  17          111.   Answering paragraph 111 to Plaintiffs’ Complaint, the Defendants deny the

                                                                  18   allegations contained therein.
                                                                  19
                                                                              112.   Answering paragraph 112 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  20
                                                                       allegations contained therein.
                                                                  21

                                                                  22          113.   Answering paragraph 113 to Plaintiffs’ Complaint, the Defendants deny the

                                                                  23   allegations contained therein.
                                                                  24
                                                                              114.   Answering paragraph 114 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  25
                                                                       allegations contained therein.
                                                                  26

                                                                  27
                                                                                                                     13
                                                                       Case 2:18-cv-01717-DWL Document 70 Filed 06/11/19 Page 14 of 18



                                                                              115.   Answering paragraph 115 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   1

                                                                   2   allegations contained therein.

                                                                   3          116.   Answering paragraph 116 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   4
                                                                       allegations contained therein.
                                                                   5
                                                                              117.   Answering paragraph 117 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   6

                                                                   7   allegations contained therein.

                                                                   8          118.   Answering paragraph 118 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   9
                                                                       allegations contained therein.
                                                                  10
                                                                       IX.    DAMAGES SOUGHT
STEGALL KATZ & WHITAKER, P.C.




                                                                  11
                                531 EAST THOMAS ROAD, SUITE 102

                                    TELEPHONE NO 602-241-9221




                                                                  12          119.   Answering paragraph 119 to Plaintiffs’ Complaint, the Defendants deny the
                                     PHOENIXARIZONA 85012

                                      FACSIMILE 602-285-1486




                                                                  13   allegations contained therein.
                                                                  14
                                                                              120.   Answering paragraph 120 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  15
                                                                       allegations contained therein.
                                                                  16

                                                                  17          121.   Answering paragraph 121 to Plaintiffs’ Complaint, the Defendants deny the

                                                                  18   allegations contained therein.
                                                                  19
                                                                              122. Answering paragraph 122 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  20
                                                                       allegations contained therein.
                                                                  21

                                                                  22          123.   Answering paragraph 123 to Plaintiffs’ Complaint, the Defendants deny the

                                                                  23   allegations contained therein.
                                                                  24
                                                                              124.   Answering paragraph 124 to Plaintiffs’ Complaint, the Defendants deny the
                                                                  25
                                                                       allegations contained therein.
                                                                  26

                                                                  27
                                                                                                                   14
                                                                       Case 2:18-cv-01717-DWL Document 70 Filed 06/11/19 Page 15 of 18



                                                                              125.   Answering paragraph 125 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   1

                                                                   2   allegations contained therein.

                                                                   3          126.   Answering paragraph 126 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   4
                                                                       allegations contained therein because they state a legal conclusion.
                                                                   5
                                                                              127.   Answering paragraph 127 to Plaintiffs’ Complaint, the Defendants deny the
                                                                   6

                                                                   7   allegations contained therein but allege the Defendants are entitled to their fees pursuant to

                                                                   8   ARS §§ 12-341, 12-341.01, and 23-364. Defendants also assert their claim is brought in
                                                                   9
                                                                       violation of FRCP 11.
                                                                  10
                                                                              128.   All allegations not expressly admitted are hereby denied.
STEGALL KATZ & WHITAKER, P.C.




                                                                  11
                                531 EAST THOMAS ROAD, SUITE 102

                                    TELEPHONE NO 602-241-9221




                                                                  12          129.   Defendants demand strict proof of the allegations in the Second Amended
                                     PHOENIXARIZONA 85012

                                      FACSIMILE 602-285-1486




                                                                  13   Collective and Class Action Complaint.
                                                                  14
                                                                                          THE DEFENDANTS’ AFFIRMATIVE DEFENSES
                                                                  15
                                                                              1.     Failure to state a claim.
                                                                  16

                                                                  17          2.     Statute of limitations and repose.

                                                                  18          3.     Laches.
                                                                  19
                                                                              4.     Unclean hands.
                                                                  20
                                                                              5.     Equitable estoppel.
                                                                  21

                                                                  22          6.     Promissory estoppel.

                                                                  23          7.     In pari delicto.
                                                                  24
                                                                              8.     Waiver.
                                                                  25
                                                                              9.     Ratification.
                                                                  26

                                                                  27
                                                                                                                     15
                                                                       Case 2:18-cv-01717-DWL Document 70 Filed 06/11/19 Page 16 of 18



                                                                              10.       Plaintiffs were not employees.
                                                                   1

                                                                   2          11.       Plaintiffs were not licensed as erotic entertainers under applicable City of

                                                                   3   Phoenix regulations, a pre-condition of bringing the Complaint.
                                                                   4
                                                                              12.       Any alleged “class” does not satisfy the criteria under FRCP 23.
                                                                   5
                                                                              13.       No damages; any amounts actually received by the Plaintiffs from working at
                                                                   6

                                                                   7   Scores exceeds any amounts allegedly due under their claims set forth in the Second

                                                                   8   Amended Collective and Class Action Complaint.
                                                                   9
                                                                              14.       No causation.
                                                                  10
                                                                              15.       Set-off and recoupment.
STEGALL KATZ & WHITAKER, P.C.




                                                                  11
                                531 EAST THOMAS ROAD, SUITE 102

                                    TELEPHONE NO 602-241-9221




                                                                  12          16.       One or both Plaintiffs did not have permission to dance at Scores.
                                     PHOENIXARIZONA 85012

                                      FACSIMILE 602-285-1486




                                                                  13          17.       Plaintiffs’ alleged damages are inadequate to proceed with alleged class
                                                                  14
                                                                       certification.
                                                                  15
                                                                              18.       Good faith.
                                                                  16

                                                                  17          19.       Defendants reserve the right to assert other additional affirmative defenses as

                                                                  18   may be discovered or developed during the course of this action.
                                                                  19
                                                                              WHEREFORE, having fully answered Plaintiffs’ Second Amended Collective and
                                                                  20
                                                                       Class Action Complaint, the Defendants, New 4125 LLC, dba Scores Phoenix; 4125, LLC;
                                                                  21

                                                                  22   and Cheetah Operations, LLC, pray as follows:

                                                                  23          A.        Dismissal of the Second Amended Collective and Class Action Complaint,
                                                                  24
                                                                       with prejudice;
                                                                  25
                                                                              B.        Reimbursement of Defendants’ attorney’s fees, out-of-pocket costs, and
                                                                  26

                                                                  27
                                                                                                                         16
                                                                       Case 2:18-cv-01717-DWL Document 70 Filed 06/11/19 Page 17 of 18



                                                                       taxable costs;
                                                                   1

                                                                   2          C.        Post-judgment interest at the applicable legal rate; and

                                                                   3          D.        Any other and further relief the Court may determine to be just and fair.
                                                                   4
                                                                              Respectfully submitted this 11th day of June, 2019.
                                                                   5
                                                                                                                    STEGALL, KATZ & WHITAKER, P.C.
                                                                   6

                                                                   7                                                By:               /s Philip B. Whitaker
                                                                                                                               Philip B. Whitaker (011765)
                                                                   8                                                           531 East Thomas Road, Suite 102
                                                                   9
                                                                                                                               Phoenix, Arizona 85012
                                                                                                                               Telephone: 602-241-9221
                                                                  10                                                           Email: pwhitaker@skw-law.com
                                                                                                                               Facsimile: 602-285-1486
STEGALL KATZ & WHITAKER, P.C.




                                                                  11                                                           Attorneys for Defendants New 4125 LLC,
                                531 EAST THOMAS ROAD, SUITE 102

                                    TELEPHONE NO 602-241-9221




                                                                  12                                                             dba Scores Phoenix; 4125 LLC; and
                                     PHOENIXARIZONA 85012

                                      FACSIMILE 602-285-1486




                                                                                                                                 Cheetah Operations, LLC
                                                                  13

                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27
                                                                                                                          17
                                                                       Case 2:18-cv-01717-DWL Document 70 Filed 06/11/19 Page 18 of 18



                                                                                                     CERTIFICATE OF SERVICE
                                                                   1

                                                                   2          This is to certify that on the 11th day of June, 2019, a copy of the foregoing

                                                                   3   instrument was served upon all parties via the Court’s electronic case filing system and via
                                                                   4
                                                                       regular United States mail:
                                                                   5
                                                                                                        Gabriel A. Assaad, Esq.
                                                                   6
                                                                                                      KENNEDY HODGES, LLP
                                                                   7                              4409 Montrose Boulevard, Suite 200
                                                                                                         Houston, Texas 77006
                                                                   8                             Email: gassaad@kennedyhodges.com
                                                                   9
                                                                                                Attorney for Plaintiff and Class Members

                                                                  10                                         Michael Taraska
                                                                                                           4125 North 7th Street
STEGALL KATZ & WHITAKER, P.C.




                                                                  11                                     Phoenix, Arizona 85014
                                531 EAST THOMAS ROAD, SUITE 102

                                    TELEPHONE NO 602-241-9221




                                                                  12                                            Defendant
                                     PHOENIXARIZONA 85012

                                      FACSIMILE 602-285-1486




                                                                  13

                                                                  14
                                                                                                                  By:           /s/ Tara Contessa
                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27
                                                                                                                        18
